Order reversed, upon questions of law and of fact, and matter remitted to the Surrogate’s Court for further proceedings in accordance with this decision, with costs to abide the final award of costs. The finding of the surrogate that the bonds were not a part of the estate of the deceased at the time of his death is disapproved and reversed, and we hold that there was insufficient evidence to establish the delivery of the bonds to the decedent’s daughter and that his acts did not constitute a gift. We hold that the evidence is sufficient to show that the promissory note is a valid obligation against the estate, founded upon an adequate consideration. The decision is unanimous. A11 concur.